FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-604 WASHINGTON MUTUAL INVESTORS FUND (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Registrant's Telephone Number, Including Area Code: (202) 842-5665 Date of fiscal year end:April 30 Date of reporting period:July 1, 2011 – June 30, 2012 Company Name Ticker CUSIP Meeting Date Item Proposal Type Vote For/Against Management ACE LIMITED ACE H0023R105 09-Jan-2012 1 APPROVAL OF AMENDMENT TO INCREASE DIVIDENDS FROM LEGAL RESERVES Management For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF DIRECTOR: MICHAEL G. ATIEH Management For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF DIRECTOR: MARY A. CIRILLO Management For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF DIRECTOR: THOMAS J. NEFF Management For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE ANNUAL REPORT Management For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS OF ACE LIMITED Management For For ACE LIMITED ACE H0023R105 16-May-2012 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Management For For ACE LIMITED ACE H0023R105 16-May-2012 3 ALLOCATION OF DISPOSABLE PROFIT Management For For ACE LIMITED ACE H0023R105 16-May-2012 4 DISCHARGE OF THE BOARD OF DIRECTORS Management For For ACE LIMITED ACE H0023R105 16-May-2012 5 AMENDMENT OF THE ARTICLES OF ASSOCIATION RELATING TO AUTHORIZED SHARE CAPITAL FOR GENERAL PURPOSES Management For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For ACE LIMITED ACE H0023R105 16-May-2012 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2012 Management For For ACE LIMITED ACE H0023R105 16-May-2012 ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING Management For For ACE LIMITED ACE H0023R105 16-May-2012 7 APPROVAL OF THE PAYMENT OF A DIVIDEND IN THE FORM OF A DISTRIBUTION THROUGH REDUCTION OF THE PAR VALUE OF OUR SHARES Management For For ACE LIMITED ACE H0023R105 16-May-2012 8 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against ACE LIMITED ACE H0023R105 16-May-2012 9 AMENDMENT TO THE ACE LIMITED EMPLOYEE STOCK PURCHASE PLAN Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: FERNANDO AGUIRRE Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: MARK T. BERTOLINI Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: FRANK M. CLARK Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: ROGER N. FARAH Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For AETNA INC. AET 00817Y108 18-May-2012 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For AETNA INC. AET 00817Y108 18-May-2012 2 APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For AETNA INC. AET 00817Y108 18-May-2012 3 APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ON A NON-BINDING ADVISORY BASIS. Management For For AETNA INC. AET 00817Y108 18-May-2012 4 SHAREHOLDER PROPOSAL ON CUMULATIVE VOTING. Shareholder Against For AETNA INC. AET 00817Y108 18-May-2012 5 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shareholder Against For AIR PRODUCTS AND CHEMICALS, INC. APD 26-Jan-2012 ELECTION OF DIRECTOR: MARIO L. BAEZA Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 26-Jan-2012 ELECTION OF DIRECTOR: SUSAN K. CARTER Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 26-Jan-2012 ELECTION OF DIRECTOR: JOHN E. MCGLADE Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 26-Jan-2012 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. TO RATIFY APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management For For AIR PRODUCTS AND CHEMICALS, INC. APD 26-Jan-2012 3 ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: TOM A. ALBERG Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: BLAKE G. KRIKORIAN Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: ALAIN MONIE Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For AMAZON.COM, INC. AMZN 24-May-2012 ELECTION OF DIRECTOR: THOMAS O. RYDER Management For For AMAZON.COM, INC. AMZN 24-May-2012 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For AMAZON.COM, INC. AMZN 24-May-2012 3 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE IN OUR 1 Management For For AMAZON.COM, INC. AMZN 24-May-2012 4 SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT ON CLIMATE CHANGE Shareholder Against For AMAZON.COM, INC. AMZN 24-May-2012 5 SHAREHOLDER PROPOSAL CALLING FOR CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Shareholder Against For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: NICHOLAS K. AKINS Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: RICHARD L. SANDOR Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: JOHN F. TURNER Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: DAVID J. ANDERSON Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: JAMES F. CORDES Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: RALPH D. CROSBY, JR. Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: LINDA A. GOODSPEED Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: THOMAS E. HOAGLIN Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: MICHAEL G. MORRIS Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 ELECTION OF DIRECTOR: LIONEL L. NOWELL III Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 2 APPROVAL OF THE AMERICAN ELECTRIC POWER SYSTEM SENIOR OFFICER INCENTIVE PLAN. Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 3 APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For AMERICAN ELECTRIC POWER COMPANY, INC. AEP 24-Apr-2012 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: C. BARSHEFSKY Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: S.S REINEMUND Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: R.D. WALTER Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: R.A. WILLIAMS Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: U.M. BURNS Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: K.I. CHENAULT Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: P. CHERNIN Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: T.J. LEONSIS Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: J. LESCHLY Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: R.C. LEVIN Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: R.A. MCGINN Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 ELECTION OF DIRECTOR: E.D. MILLER Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 4 APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2 Management For For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 5 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder Against For AMERICAN EXPRESS COMPANY AXP 30-Apr-2012 6 SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder Against For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: TIMOTHY D. COOK Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: MILLARD S. DREXLER Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: AL GORE Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: ROBERT A. IGER Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: ANDREA JUNG Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: ARTHUR D. LEVINSON Management For For APPLE INC. AAPL 23-Feb-2012 ELECTION OF DIRECTOR: RONALD D. SUGAR Management For For APPLE INC. AAPL 23-Feb-2012 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For APPLE INC. AAPL 23-Feb-2012 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For APPLE INC. AAPL 23-Feb-2012 4 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For APPLE INC. AAPL 23-Feb-2012 5 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For APPLE INC. AAPL 23-Feb-2012 6 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder Against For APPLE INC. AAPL 23-Feb-2012 7 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: GILBERT F. AMELIO Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: JAMES P. KELLY Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: JON C. MADONNA Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For AT&T INC. T 00206R102 27-Apr-2012 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For AT&T INC. T 00206R102 27-Apr-2012 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For AT&T INC. T 00206R102 27-Apr-2012 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For AT&T INC. T 00206R102 27-Apr-2012 4 AMEND CERTIFICATE OF INCORPORATION. Management For For AT&T INC. T 00206R102 27-Apr-2012 5 POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For AT&T INC. T 00206R102 27-Apr-2012 6 LIMIT WIRELESS NETWORK MANAGEMENT. Shareholder Against For AT&T INC. T 00206R102 27-Apr-2012 7 INDEPENDENT BOARD CHAIRMAN. Shareholder Against For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: GREGORY L. SUMME Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: GARY C. BUTLER Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: RICHARD T. CLARK Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: ERIC C. FAST Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: LINDA R. GOODEN Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: JOHN P. JONES Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 ELECTION OF DIRECTOR: ENRIQUE T. SALEM Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 2 APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For AUTOMATIC DATA PROCESSING, INC. ADP 08-Nov-2011 4 ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 3 Years Against AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: DOUGLAS R. CONANT Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: LAWRENCE A. WEINBACH Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: V. ANN HAILEY Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: FRED HASSAN Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: ANDREA JUNG Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: ANN S. MOORE Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: GARY M. RODKIN Management For For AVON PRODUCTS, INC. AVP 03-May-2012 ELECTION OF DIRECTOR: PAULA STERN Management For For AVON PRODUCTS, INC. AVP 03-May-2012 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For AVON PRODUCTS, INC. AVP 03-May-2012 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: LARRY D. BRADY Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: JAMES W. STEWART Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: CHARLES L. WATSON Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT,JR. Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: MARTIN S. CRAIGHEAD Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: CHAD C. DEATON Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: ANTHONY G. FERNANDES Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: PIERRE H. JUNGELS Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: JAMES A. LASH Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 ELECTION OF DIRECTOR: J. LARRY NICHOLS Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For BAKER HUGHES INCORPORATED BHI 26-Apr-2012 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATED TO EXECUTIVE COMPENSATION. Management Abstain Against BAKER HUGHES INCORPORATED BHI 26-Apr-2012 4 STOCKHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For BAXTER INTERNATIONAL INC. BAX 08-May-2012 ELECTION OF DIRECTOR: JAMES R. GAVIN III, M.D., PH.D. Management For For BAXTER INTERNATIONAL INC. BAX 08-May-2012 ELECTION OF DIRECTOR: PETER S. HELLMAN Management For For BAXTER INTERNATIONAL INC. BAX 08-May-2012 ELECTION OF DIRECTOR: K.J. STORM Management For For BAXTER INTERNATIONAL INC. BAX 08-May-2012 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For BAXTER INTERNATIONAL INC. BAX 08-May-2012 3 APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management For For BAXTER INTERNATIONAL INC. BAX 08-May-2012 4 SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED BOARD Shareholder For For BAXTER INTERNATIONAL INC. BAX 08-May-2012 5 SHAREHOLDER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE Shareholder For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: L. ANDREOTTI Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: G.L. STORCH Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: L.B. CAMPBELL Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: L.J. FREEH Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: M. GROBSTEIN Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: A.J. LACY Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 ELECTION OF DIRECTOR: E. SIGAL, M.D., PH.D. Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 4 PROPOSAL ON THE APPROVAL OF THE 2 Management For For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 5 CUMULATIVE VOTING Shareholder Against For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 6 TRANSPARENCY IN ANIMAL RESEARCH Shareholder Against For BRISTOL-MYERS SQUIBB COMPANY BMY 01-May-2012 7 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: COLLEEN F. ARNOLD Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: DAVID W. RAISBECK Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: JEAN G. SPAULDING, M.D. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: GLENN A. BRITT Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: CARRIE S. COX Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: CALVIN DARDEN Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: BRUCE L. DOWNEY Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: JOHN F. FINN Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: GREGORY B. KENNY Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 ELECTION OF DIRECTOR: DAVID P. KING Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 3 PROPOSAL TO APPROVE THE CARDINAL HEALTH, INC. 2011 LONG-TERM INCENTIVE PLAN. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 4 PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 5 PROPOSAL TO VOTE, ON A NON-BINDING ADVISORY BASIS, ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 3 Years Against CARDINAL HEALTH, INC. CAH 14149Y108 02-Nov-2011 6 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, REGARDING AN AMENDMENT TO OUR CODE OF REGULATIONS TO REQUIRE THAT THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR. Shareholder Against For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: DOUGLAS R. OBERHELMAN Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: CHARLES D. POWELL Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: MILES D. WHITE Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: DANIEL M. DICKINSON Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: EUGENE V. FIFE Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: JUAN GALLARDO Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: DAVID R. GOODE Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: JESSE J. GREENE, JR. Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: JON M. HUNTSMAN, JR. Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: PETER A. MAGOWAN Management For For CATERPILLAR INC. CAT 13-Jun-2012 ELECTION OF DIRECTOR: DENNIS A. MUILENBURG Management For For CATERPILLAR INC. CAT 13-Jun-2012 2 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For CATERPILLAR INC. CAT 13-Jun-2012 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For CATERPILLAR INC. CAT 13-Jun-2012 4 AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO PROVIDE STOCKHOLDERS THE RIGHT TO CALL SPECIAL MEETINGS. Management For For CATERPILLAR INC. CAT 13-Jun-2012 5 AMEND BYLAW ADVANCE NOTICE PROVISIONS. Management For For CATERPILLAR INC. CAT 13-Jun-2012 6 STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES. Shareholder Against For CATERPILLAR INC. CAT 13-Jun-2012 7 STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD. Shareholder Against For CATERPILLAR INC. CAT 13-Jun-2012 8 STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS. Shareholder Against For CATERPILLAR INC. CAT 13-Jun-2012 9 STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For CENTURYLINK, INC. CTL 23-May-2012 APPROVE CHARTER AMENDMENT TO DECLASSIFY OUR BOARD OF DIRECTORS. Management For For CENTURYLINK, INC. CTL 23-May-2012 APPROVE CHARTER AMENDMENT TO INCREASE OUR AUTHORIZED SHARES. Management For For CENTURYLINK, INC. CTL 23-May-2012 ELECTION OF DIRECTOR: FRED R. NICHOLS Management For For CENTURYLINK, INC. CTL 23-May-2012 ELECTION OF DIRECTOR: HARVEY P. PERRY Management For For CENTURYLINK, INC. CTL 23-May-2012 ELECTION OF DIRECTOR: LAURIE A. SIEGEL Management For For CENTURYLINK, INC. CTL 23-May-2012 ELECTION OF DIRECTOR: JOSEPH R. ZIMMEL Management For For CENTURYLINK, INC. CTL 23-May-2012 3 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2012. Management For For CENTURYLINK, INC. CTL 23-May-2012 4 ADVISORY VOTE REGARDING OUR EXECUTIVE COMPENSATION. Management For For CENTURYLINK, INC. CTL 23-May-2012 SHAREHOLDER PROPOSAL REGARDING BONUS DEFERRALS. Shareholder Against For CENTURYLINK, INC. CTL 23-May-2012 SHAREHOLDER PROPOSAL REGARDING PERFORMANCE-BASED RESTRICTED STOCK. Shareholder Against For CENTURYLINK, INC. CTL 23-May-2012 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORTS. Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: L.F. DEILY Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: C. WARE Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: J.S. WATSON Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: R.E. DENHAM Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: C. HAGEL Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: E. HERNANDEZ Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: C.W. MOORMAN Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: K.W. SHARER Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: J.G. STUMPF Management For For CHEVRON CORPORATION CVX 30-May-2012 ELECTION OF DIRECTOR: R.D. SUGAR Management For For CHEVRON CORPORATION CVX 30-May-2012 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CHEVRON CORPORATION CVX 30-May-2012 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For CHEVRON CORPORATION CVX 30-May-2012 4 EXCLUSIVE FORUM PROVISIONS Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 5 INDEPENDENT CHAIRMAN Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 6 LOBBYING DISCLOSURE Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 7 COUNTRY SELECTION GUIDELINES Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 8 HYDRAULIC FRACTURING Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 9 ACCIDENT RISK OVERSIGHT Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 10 SPECIAL MEETINGS Shareholder Against For CHEVRON CORPORATION CVX 30-May-2012 11 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: JUDITH RODIN Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For CITIGROUP INC. C 17-Apr-2012 ELECTION OF DIRECTOR: JOAN E. SPERO Management For For CITIGROUP INC. C 17-Apr-2012 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CITIGROUP INC. C 17-Apr-2012 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 Management For For CITIGROUP INC. C 17-Apr-2012 4 ADVISORY APPROVAL OF CITI'S 2 Management For For CITIGROUP INC. C 17-Apr-2012 5 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Against For CITIGROUP INC. C 17-Apr-2012 6 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Shareholder Against For CITIGROUP INC. C 17-Apr-2012 7 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Shareholder Against For CITIGROUP INC. C 17-Apr-2012 8 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder Against For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Management For For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: LARRY G. GERDES Management For For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: DANIEL R. GLICKMAN Management For For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: JAMES E. OLIFF Management For For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: EDEMIR PINTO Management For For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: ALEX J. POLLOCK Management For For CME GROUP INC. CME 12572Q105 23-May-2012 ELECTION OF DIRECTOR: WILLIAM R. SHEPARD Management For For CME GROUP INC. CME 12572Q105 23-May-2012 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CME GROUP INC. CME 12572Q105 23-May-2012 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For CME GROUP INC. CME 12572Q105 23-May-2012 4 APPROVAL OF THE FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CME GROUP INC. Management For For CME GROUP INC. CME 12572Q105 23-May-2012 5 APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED OMNIBUS STOCK PLAN. Management For For CME GROUP INC. CME 12572Q105 23-May-2012 6 APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For CME GROUP INC. CME 12572Q105 23-May-2012 7 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: NIKESH ARORA Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: STEPHEN I. SADOVE Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: IAN COOK Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: JOSEPH JIMENEZ Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: RICHARD J. KOGAN Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: DELANO E. LEWIS Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 2 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For COLGATE-PALMOLIVE COMPANY CL 11-May-2012 4 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: RYAN M. LANCE Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: MOHD H. MARICAN Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 2 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For CONOCOPHILLIPS COP 20825C104 09-May-2012 4 COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-2012 5 ACCIDENT RISK MITIGATION. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-2012 6 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-2012 7 GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For CONOCOPHILLIPS COP 20825C104 09-May-2012 8 GENDER EXPRESSION NON-DISCRIMINATION. Shareholder Against For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 ELECTION OF DIRECTOR: JAMES D. SINEGAL Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 ELECTION OF DIRECTOR: JEFFREY H. BROTMAN Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 ELECTION OF DIRECTOR: RICHARD A. GALANTI Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 ELECTION OF DIRECTOR: DANIEL J. EVANS Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 ELECTION OF DIRECTOR: JEFFREY S. RAIKES Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 3 AMENDMENT OF COMPANY'S FIFTH RESTATED STOCK INCENTIVE PLAN. Management For For COSTCO WHOLESALE CORPORATION COST 22160K105 26-Jan-2012 4 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: D.M. ALVARADO Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: D.J. SHEPARD Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: M.J. WARD Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: J.C. WATTS, JR. Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: J.S. WHISLER Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: J.B. BREAUX Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: P.L. CARTER Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: S.T. HALVERSON Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: E.J. KELLY, III Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: G.H. LAMPHERE Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: J.D. MCPHERSON Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: T.T. O'TOOLE Management For For CSX CORPORATION CSX 09-May-2012 ELECTION OF DIRECTOR: D.M. RATCLIFFE Management For For CSX CORPORATION CSX 09-May-2012 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For CSX CORPORATION CSX 09-May-2012 3 TO CONSIDER AN ADVISORY RESOLUTION TO APPROVE COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For CUMMINS INC. CMI 08-May-2012 1 ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For CUMMINS INC. CMI 08-May-2012 2 ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For CUMMINS INC. CMI 08-May-2012 3 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For CUMMINS INC. CMI 08-May-2012 4 ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For CUMMINS INC. CMI 08-May-2012 5 ELECTION OF DIRECTOR: CARL WARE Management For For CUMMINS INC. CMI 08-May-2012 6 ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For CUMMINS INC. CMI 08-May-2012 7 ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For CUMMINS INC. CMI 08-May-2012 8 ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For CUMMINS INC. CMI 08-May-2012 9 ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For CUMMINS INC. CMI 08-May-2012 10 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For CUMMINS INC. CMI 08-May-2012 11 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012. Management For For CUMMINS INC. CMI 08-May-2012 12 PROPOSAL TO APPROVE THE CUMMINS INC. 2 Management For For CUMMINS INC. CMI 08-May-2012 13 PROPOSAL TO APPROVE THE CUMMINS INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For CUMMINS INC. CMI 08-May-2012 14 PROPOSAL TO AMEND CUMMINS INC.'S BY-LAWS TO ALLOW SHAREHOLDERS WHO HAVE A 25% NET LONG POSITION IN THE COMMON STOCK TO CALL SPECIAL SHAREHOLDER MEETINGS. Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: VANCE D. COFFMAN Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: DIPAK C. JAIN Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: CLAYTON M. JONES Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: JOACHIM MILBERG Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: THOMAS H. PATRICK Management For For DEERE & COMPANY DE 29-Feb-2012 ELECTION OF DIRECTOR: SHERRY M. SMITH Management For For DEERE & COMPANY DE 29-Feb-2012 2 NON-BINDING VOTE ON EXECUTIVE COMPENSATION Management For For DEERE & COMPANY DE 29-Feb-2012 3 APPROVAL OF THE NONEMPLOYEE DIRECTOR STOCK OWNERSHIP PLAN Management For For DEERE & COMPANY DE 29-Feb-2012 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS DEERE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012 Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: WILLIAM P. BARR Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: DAVID A. WOLLARD Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: PETER W. BROWN, M.D. Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: HELEN E. DRAGAS Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: JOHN W. HARRIS Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: ROBERT S. JEPSON, JR. Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: MARK J. KINGTON Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: FRANK S. ROYAL, M.D. Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 ELECTION OF DIRECTOR: ROBERT H. SPILMAN, JR. Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2012 Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 3 ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION ("SAY ON PAY") Management For For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 4 REPORT ASSESSING BENEFITS OF 15% ELECTRIC GENERATION FROM WIND AND SOLAR BY 2025 Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 5 REPORT ON POLICY OPTIONS TO ENCOURAGE INSTALLATION OF RENEWABLE ENERGY GENERATION SYSTEMS Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 6 REPORT ON IMPACT OF PLANT CLOSURES ON COMMUNITIES Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 7 REPORT ASSESSING USE OF COAL OBTAINED THROUGH MOUNTAINTOP REMOVAL COAL MINING Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 8 REPORT ON IMPACT AND RISKS OF INCREASED EXTRACTION AND USE OF NATURAL GAS Shareholder Against For DOMINION RESOURCES, INC. D 25746U109 08-May-2012 9 REPORT ON SPECIAL REVIEW OF NUCLEAR SAFETY BY COMMITTEE OF INDEPENDENT DIRECTORS Shareholder Against For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: WILLIAM BARNET, III Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: PHILIP R. SHARP Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: G. ALEX BERNHARDT, SR. Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: MICHAEL G. BROWNING Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: DANIEL R. DIMICCO Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: JOHN H. FORSGREN Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: ANN MAYNARD GRAY Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: E. JAMES REINSCH Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 ELECTION OF DIRECTOR: JAMES T. RHODES Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY CORPORATION'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2012 Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 3 ADVISORY VOTE TO APPROVE DUKE ENERGY CORPORATION'S NAMED EXECUTIVE OFFICER COMPENSATION Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 4 AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DUKE ENERGY CORPORATION Management For For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 5 SHAREHOLDER PROPOSAL REGARDING THE ISSUANCE OF A REPORT ON THE FINANCIAL RISKS OF CONTINUED RELIANCE ON COAL Shareholder Against For DUKE ENERGY CORPORATION DUK 26441C105 03-May-2012 6 SHAREHOLDER PROPOSAL REGARDING AN AMENDMENT TO OUR ORGANIZATIONAL DOCUMENTS TO REQUIRE MAJORITY VOTING FOR THE ELECTION OF DIRECTORS Shareholder Against For DUKE ENERGY CORPORATION DUK 26441C105 23-Aug-2011 1 REVERSE STOCK SPLIT PROPOSAL - A PROPOSAL TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DUKE ENERGY CORPORATION TO PROVIDE FOR A 1-FOR-3 REVERSE STOCK SPLIT WITH RESPECT TO THE ISSUED AND OUTSTANDING DUKE ENERGY COMMON STOCK IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For DUKE ENERGY CORPORATION DUK 26441C105 23-Aug-2011 2 SHARE ISSUANCE PROPOSAL - A PROPOSAL TO APPROVE THE ISSUANCE OF DUKE ENERGY COMMON STOCK, PAR VALUE $0., TO PROGRESS ENERGY, INC. SHAREHOLDERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For DUKE ENERGY CORPORATION DUK 26441C105 23-Aug-2011 3 ADJOURNMENT PROPOSAL - A PROPOSAL TO ADJOURN THE SPECIAL MEETING OF THE SHAREHOLDERS OF DUKE ENERGY, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE EITHER OF THE PROPOSALS ABOVE. Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: LEE M. THOMAS Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 2 ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 3 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management For For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 4 ON INDEPENDENT CHAIR Shareholder Against For E. I. DU PONT DE NEMOURS AND COMPANY DD 25-Apr-2012 5 ON EXECUTIVE COMPENSATION REPORT Shareholder Against For EATON CORPORATION ETN 25-Apr-2012 ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For EATON CORPORATION ETN 25-Apr-2012 ELECTION OF DIRECTOR: ARTHUR E. JOHNSON Management For For EATON CORPORATION ETN 25-Apr-2012 ELECTION OF DIRECTOR: DEBORAH L. MCCOY Management For For EATON CORPORATION ETN 25-Apr-2012 2 APPROVING THE PROPOSED 2 Management For For EATON CORPORATION ETN 25-Apr-2012 3 RATIFYING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For EATON CORPORATION ETN 25-Apr-2012 4 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: JAGJEET S. BINDRA Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: THOMAS C. SUTTON Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: PETER J. TAYLOR Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: BRETT WHITE Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: VANESSA C.L. CHANG Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: FRANCE A. CORDOVA Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: THEODORE F. CRAVER, JR. Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: CHARLES B. CURTIS Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: BRADFORD M. FREEMAN Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: LUIS G. NOGALES Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: RONALD L. OLSON Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 3 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For EDISON INTERNATIONAL EIX 26-Apr-2012 4 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For ELI LILLY AND COMPANY LLY 16-Apr-2012 ELECTION OF DIRECTOR: K. BAICKER Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 ELECTION OF DIRECTOR: J.E. FYRWALD Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 ELECTION OF DIRECTOR: E.R. MARRAM Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 ELECTION OF DIRECTOR: D.R. OBERHELMAN Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 2 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITOR FOR 2012. Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 3 APPROVE, BY NON-BINDING VOTE, COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 4 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 5 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING REQUIREMENTS. Management For For ELI LILLY AND COMPANY LLY 16-Apr-2012 6 PROPOSAL BY SHAREHOLDERS REQUESTING THAT THE COMPANY ESTABLISH A MAJORITY VOTE COMMITTEE. Shareholder Against For ELI LILLY AND COMPANY LLY 16-Apr-2012 7 PROPOSAL BY SHAREHOLDERS ON TRANSPARENCY IN ANIMAL RESEARCH. Shareholder Against For EMERSON ELECTRIC CO. EMR 07-Feb-2012 ELECTION OF DIRECTOR: C. FERNANDEZ G.* Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 ELECTION OF DIRECTOR: A.F. GOLDEN* Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 ELECTION OF DIRECTOR: W.R. JOHNSON* Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 ELECTION OF DIRECTOR: J.B. MENZER* Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 ELECTION OF DIRECTOR: A.A. BUSCH III** Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 ELECTION OF DIRECTOR: R.L. RIDGWAY** Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 2 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 3 RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For EMERSON ELECTRIC CO. EMR 07-Feb-2012 4 APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For EMERSON ELECTRIC CO. EMR 07-Feb-2012 5 APPROVAL OF THE STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS AS DESCRIBED IN THE PROXY STATEMENT. Shareholder For Against ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: DAVID A. ARLEDGE Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: GEORGE K. PETTY Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: CHARLES E. SHULTZ Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: DAN C. TUTCHER Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: CATHERINE L. WILLIAMS Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: JAMES J. BLANCHARD Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: J. LORNE BRAITHWAITE Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: PATRICK D. DANIEL Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: J. HERB ENGLAND Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: CHARLES W. FISCHER Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: V.M. KEMPSTON DARKES Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: DAVID A. LESLIE Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 ELECTION OF DIRECTOR: AL MONACO Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 2 APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS. Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 3 APPROACH TO EXECUTIVE COMPENSATION. Management For For ENBRIDGE INC. ENB 29250N105 09-May-2012 4 SHAREHOLDER PROPOSAL - PREPARATION OF REPORT REGARDING NORTHERN GATEWAY PROJECT Shareholder Abstain Against EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: JOHN A. CANNING, JR. Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: JOHN M. PALMS Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: THOMAS J. RIDGE Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: JOHN W. ROWE Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: STEPHEN D. STEINOUR Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: DON THOMPSON Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: ANN C. BERZIN Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: YVES C. DE BALMANN Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: ROBERT J. LAWLESS Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: CHRISTOPHER M. CRANE Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: M. WALTER D'ALESSIO Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: NICHOLAS DEBENEDICTIS Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: NELSON A. DIAZ Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: SUE L. GIN Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: ROSEMARIE B. GRECO Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: PAUL L. JOSKOW Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 ELECTION OF DIRECTOR: RICHARD W. MIES Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 2 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS EXELON'S INDEPENDENT ACCOUNTANT FOR 2012. Management For For EXELON CORPORATION EXC 30161N101 02-Apr-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For EXELON CORPORATION EXC 30161N101 17-Nov-2011 1 THE SHARE ISSUANCE PROPOSAL - A PROPOSAL TO APPROVE THE ISSUANCE OF EXELON CORPORATION COMMON STOCK, WITHOUT PAR VALUE, TO CONSTELLATION ENERGY GROUP, INC. STOCKHOLDERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. Management For For EXELON CORPORATION EXC 30161N101 17-Nov-2011 2 THE ADJOURNMENT PROPOSAL - A PROPOSAL TO ADJOURN THE SPECIAL MEETING OF SHAREHOLDERS OF EXELON, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE THE PROPOSAL ABOVE. Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: PAUL T. ADDISON Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: ERNEST J. NOVAK, JR. Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: CHRISTOPHER D. PAPPAS Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: CATHERINE A. REIN Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: GEORGE M. SMART Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: WES M. TAYLOR Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: ANTHONY J. ALEXANDER Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: MICHAEL J. ANDERSON Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: DR. CAROL A. CARTWRIGHT Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: WILLIAM T. COTTLE Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: ROBERT B. HEISLER, JR. Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: JULIA L. JOHNSON Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: TED J. KLEISNER Management For For FIRSTENERGY CORP. FE 15-May-2012 ELECTION OF DIRECTOR: DONALD T. MISHEFF Management For For FIRSTENERGY CORP. FE 15-May-2012 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For FIRSTENERGY CORP. FE 15-May-2012 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against FIRSTENERGY CORP. FE 15-May-2012 4 APPROVAL OF MATERIAL TERMS OF PERFORMANCE GOALS UNDER THE FIRSTENERGY CORP. 2(M) OF THE INTERNAL REVENUE CODE. Management For For FIRSTENERGY CORP. FE 15-May-2012 5 SHAREHOLDER PROPOSAL: REPORT ON COAL COMBUSTION WASTE Shareholder Against For FIRSTENERGY CORP. FE 15-May-2012 6 SHAREHOLDER PROPOSAL: REPORT ON COAL-RELATED COSTS AND RISKS Shareholder Against For FIRSTENERGY CORP. FE 15-May-2012 7 SHAREHOLDER PROPOSAL: ADOPT SIMPLE MAJORITY VOTE Shareholder Against For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: MARY T. BARRA Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: ROBERT WALMSLEY Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: JAY L. JOHNSON Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: JAMES L. JONES Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: JOHN M. KEANE Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 2 SELECTION OF INDEPENDENT AUDITORS. Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against GENERAL DYNAMICS CORPORATION GD 02-May-2012 4 APPROVAL OF GENERAL DYNAMICS 2 Management For For GENERAL DYNAMICS CORPORATION GD 02-May-2012 5 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder Against For GENERAL DYNAMICS CORPORATION GD 02-May-2012 6 SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT BOARD CHAIRMAN. Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: SAM NUNN Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ANDREA JUNG Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management For For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 CUMULATIVE VOTING Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 NUCLEAR ACTIVITIES Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 INDEPENDENT BOARD CHAIRMAN Shareholder Against For GENERAL ELECTRIC COMPANY GE 25-Apr-2012 SHAREOWNER ACTION BY WRITTEN CONSENT Shareholder Against For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: JOHN F. COGAN Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: JAMES M. DENNY Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: CARLA A. HILLS Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: GORDON E. MOORE Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For GILEAD SCIENCES, INC. GILD 10-May-2012 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management Abstain Against GILEAD SCIENCES, INC. GILD 10-May-2012 4 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For GILEAD SCIENCES, INC. GILD 10-May-2012 5 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. Shareholder For Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: LARRY PAGE Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: SHIRLEY M. TILGHMAN Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: SERGEY BRIN Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: ERIC E. SCHMIDT Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: L. JOHN DOERR Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: DIANE B. GREENE Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: JOHN L. HENNESSY Management Withheld Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: ANN MATHER Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management Withheld Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 ELECTION OF DIRECTOR: K. RAM SHRIRAM Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For GOOGLE INC. GOOG 38259P508 21-Jun-2012 THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management Against Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Against Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management Against Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 4 THE APPROVAL OF GOOGLE'S 2 Management Against Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 5 THE APPROVAL OF GOOGLE'S 2 Management Against Against GOOGLE INC. GOOG 38259P508 21-Jun-2012 6 A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GOOGLE INC. GOOG 38259P508 21-Jun-2012 7 A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For GOOGLE INC. GOOG 38259P508 21-Jun-2012 8 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against HESS CORPORATION HES 42809H107 02-May-2012 ELECTION OF DIRECTOR: J.B. HESS Management For For HESS CORPORATION HES 42809H107 02-May-2012 ELECTION OF DIRECTOR: S.W. BODMAN Management For For HESS CORPORATION HES 42809H107 02-May-2012 ELECTION OF DIRECTOR: R. LAVIZZO MOUREY Management For For HESS CORPORATION HES 42809H107 02-May-2012 ELECTION OF DIRECTOR: C.G. MATTHEWS Management For For HESS CORPORATION HES 42809H107 02-May-2012 ELECTION OF DIRECTOR: E.H. VON METZSCH Management For For HESS CORPORATION HES 42809H107 02-May-2012 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For HESS CORPORATION HES 42809H107 02-May-2012 3 ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For HESS CORPORATION HES 42809H107 02-May-2012 4 APPROVAL OF AN AMENDMENT TO THE 2008 LONG-TERM INCENTIVE PLAN. Management For For HESS CORPORATION HES 42809H107 02-May-2012 5 STOCKHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS TAKE ACTION TO DECLASSIFY THE BOARD. Shareholder For N/A HONDA MOTOR CO., LTD. HMC 21-Jun-2012 1 DISTRIBUTION OF DIVIDENDS Management For Against HONDA MOTOR CO., LTD. HMC 21-Jun-2012 2 PARTIAL AMENDMENTS TO THE ARTICLES OF INCORPORATION Management For Against HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: TAKANOBU ITO Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: TAKEO FUKUI Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: MASAHIRO YOSHIDA Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: YUJI SHIGA* Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: TETSUO IWAMURA* Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: TATSUHIRO OYAMA Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: FUMIHIKO IKE Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: TOMOHIKO KAWANABE Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: TAKASHI YAMAMOTO* Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: YOSHIHARU YAMAMOTO Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: KENSAKU HOGEN Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF DIRECTOR: NOBUO KUROYANAGI Management For For HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF CORPORATE AUDITOR: MASAYA YAMASHITA (NEW CANDIDATE) Management For Against HONDA MOTOR CO., LTD. HMC 21-Jun-2012 ELECTION OF CORPORATE AUDITOR: TOSHIAKI HIWATARI (NEW CANDIDATE) Management For Against HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Abstain Against HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: KEVIN BURKE Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: DAVID M. COTE Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: LINNET F. DEILY Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: JUDD GREGG Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 ELECTION OF DIRECTOR: GEORGE PAZ Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 2 APPROVAL OF INDEPENDENT ACCOUNTANTS. Management For For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 4 INDEPENDENT BOARD CHAIRMAN. Shareholder Against For HONEYWELL INTERNATIONAL INC. HON 23-Apr-2012 5 POLITICAL CONTRIBUTIONS. Shareholder Against For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: DANIEL J. BRUTTO Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: PAMELA B. STROBEL Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: KEVIN M. WARREN Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: ANRE D. WILLIAMS Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: SUSAN CROWN Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: DON H. DAVIS, JR. Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: JAMES W. GRIFFITH Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: ROBERT C. MCCORMACK Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: JAMES A. SKINNER Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: DAVID B. SMITH, JR. Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 ELECTION OF DIRECTOR: DAVID B. SPEER Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For ILLINOIS TOOL WORKS INC. ITW 04-May-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 1 PRICEWATERHOUSECOOPERS LLP BE REAPPOINTED AS AUDITORS OF THE COMPANY UNTIL THE NEXT ANNUAL MEETING. Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: K.T. HOEG Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: B.H. MARCH Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: J.M. MINTZ Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: R.C. OLSEN Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: D.S. SUTHERLAND Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: S.D. WHITTAKER Management For For IMPERIAL OIL LIMITED IMO 02-May-2012 ELECTION OF DIRECTOR: V.L. YOUNG Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: A. J. P. BELDA Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: S. J. PALMISANO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: V. M. ROMETTY Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: J. E. SPERO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: S. TAUREL Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: L. H. ZAMBRANO Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: W. R. BRODY Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: K. I. CHENAULT Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: M. L. ESKEW Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: D. N. FARR Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: S. A. JACKSON Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: A. N. LIVERIS Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 ELECTION OF DIRECTOR: J. W. OWENS Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 4 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 5 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () Shareholder Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 24-Apr-2012 6 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: CHARLES PRINCE Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: DAVID SATCHER Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: ALEX GORSKY Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: LEO F. MULLIN Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Abstain Against JOHNSON & JOHNSON JNJ 26-Apr-2012 3 APPROVAL OF THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN Management Abstain Against JOHNSON & JOHNSON JNJ 26-Apr-2012 4 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For JOHNSON & JOHNSON JNJ 26-Apr-2012 5 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder Against For JOHNSON & JOHNSON JNJ 26-Apr-2012 6 SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For JOHNSON & JOHNSON JNJ 26-Apr-2012 7 SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For JOHNSON CONTROLS, INC. JCI 25-Jan-2012 ELECTION OF DIRECTOR: DENNIS W. ARCHER Management For For JOHNSON CONTROLS, INC. JCI 25-Jan-2012 ELECTION OF DIRECTOR: MARK P. VERGNANO Management For For JOHNSON CONTROLS, INC. JCI 25-Jan-2012 ELECTION OF DIRECTOR: RICHARD GOODMAN Management For For JOHNSON CONTROLS, INC. JCI 25-Jan-2012 2 RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2012. Management For For JOHNSON CONTROLS, INC. JCI 25-Jan-2012 3 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For JOHNSON CONTROLS, INC. JCI 25-Jan-2012 4 CONSIDERATION OF A SHAREHOLDER PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. Shareholder For Against JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: JAMES A. BELL Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: DAVID M. COTE Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: JAMES S. CROWN Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: JAMES DIMON Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: ELLEN V. FUTTER Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 2 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 4 POLITICAL NON-PARTISANSHIP Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 5 INDEPENDENT DIRECTOR AS CHAIRMAN Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 6 LOAN SERVICING Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 7 CORPORATE POLITICAL CONTRIBUTIONS REPORT Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 8 GENOCIDE-FREE INVESTING Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 9 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For JPMORGAN CHASE & CO. JPM 46625H100 15-May-2012 10 STOCK RETENTION Shareholder Against For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: MYRA M. HART Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: PETER B. HENRY Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: JOHN C. POPE Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 3 APPROVAL OF AMENDMENT TO CHANGE COMPANY NAME. Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 4 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS. Management For For KRAFT FOODS INC. KFT 50075N104 23-May-2012 5 SHAREHOLDER PROPOSAL: SUSTAINABLE FORESTRY REPORT. Shareholder Against For KRAFT FOODS INC. KFT 50075N104 23-May-2012 6 SHAREHOLDER PROPOSAL:REPORT ON EXTENDED PRODUCER RESPONSIBILITY. Shareholder Against For KRAFT FOODS INC. KFT 50075N104 23-May-2012 7 SHAREHOLDER PROPOSAL: REPORT ON LOBBYING. Shareholder Against For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: ROBERT H. SWANSON, JR. Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: LOTHAR MAIER Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: ARTHUR C. AGNOS Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: JOHN J. GORDON Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: DAVID S. LEE Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: RICHARD M. MOLEY Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 ELECTION OF DIRECTOR: THOMAS S. VOLPE Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 2 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 3 AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES. Management 3 Years For LINEAR TECHNOLOGY CORPORATION LLTC 02-Nov-2011 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING JULY 1, 2012. Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: NOLAN D. ARCHIBALD Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: ANNE STEVENS Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: ROBERT J. STEVENS Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: ROSALIND G. BREWER Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: DAVID B. BURRITT Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: JAMES O. ELLIS, JR. Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: THOMAS J. FALK Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: GWENDOLYN S. KING Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: JAMES M. LOY Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: DOUGLAS H. MCCORKINDALE Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 ELECTION OF DIRECTOR: JOSEPH W. RALSTON Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Abstain Against LOCKHEED MARTIN CORPORATION LMT 26-Apr-2012 4 STOCKHOLDER PROPOSAL: ADOPT A POLICY THAT REQUIRES THE BOARD CHAIRMAN TO BE AN INDEPENDENT DIRECTOR Shareholder Against For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: RAUL ALVAREZ Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: ERIC C. WISEMAN Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: DAVID W. BERNAUER Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: LEONARD L. BERRY Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: PETER C. BROWNING Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: RICHARD W. DREILING Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: DAWN E. HUDSON Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: ROBERT L. JOHNSON Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 4 APPROVAL OF AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN.LOWE'S BOARD OF DIRECTORS RECOMMENDS YOU VOTEAGAINST THE FOLLOWING PROPOSALS Management For For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 5 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Against For LOWE'S COMPANIES, INC. LOW 01-Jun-2012 6 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder For Against LOWE'S COMPANIES, INC. LOW 01-Jun-2012 7 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Against For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: BRENT D. BAIRD Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: MICHAEL P. PINTO Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: MELINDA R. RICH Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: ROBERT E. SADLER, JR. Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: HERBERT L. WASHINGTON Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: ROBERT G. WILMERS Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: C. ANGELA BONTEMPO Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: ROBERT T. BRADY Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: T.J. CUNNINGHAM III Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: MARK J. CZARNECKI Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: GARY N. GEISEL Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: PATRICK W.E. HODGSON Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: RICHARD G. KING Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 ELECTION OF DIRECTOR: JORGE G. PEREIRA Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 2 TO APPROVE THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For M&T BANK CORPORATION MTB 55261F104 17-Apr-2012 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: GREGORY H. BOYCE Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: PIERRE BRONDEAU Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: PHILIP LADER Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: MICHAEL E.J. PHELPS Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 2 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2012. Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 3 A NON-BINDING ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For MARATHON OIL CORPORATION MRO 25-Apr-2012 4 APPROVAL OF OUR 2 Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: ZACHARY W. CARTER Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: MORTON O. SCHAPIRO Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: ADELE SIMMONS Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: LLOYD M. YATES Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: R. DAVID YOST Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: BRIAN DUPERREAULT Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: OSCAR FANJUL Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: H. EDWARD HANWAY Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: LORD LANG OF MONKTON Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: ELAINE LA ROCHE Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: STEVEN A. MILLS Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: BRUCE P. NOLOP Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 ELECTION OF DIRECTOR: MARC D. OKEN Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For MARSH & MCLENNAN COMPANIES, INC. MMC 17-May-2012 3 ADVISORY (NONBINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against MCDONALD'S CORPORATION MCD 24-May-2012 ELECTION OF DIRECTOR: ROBERT A. ECKERT Management For For MCDONALD'S CORPORATION MCD 24-May-2012 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For MCDONALD'S CORPORATION MCD 24-May-2012 ELECTION OF DIRECTOR: JEANNE P. JACKSON Management For For MCDONALD'S CORPORATION MCD 24-May-2012 ELECTION OF DIRECTOR: ANDREW J. MCKENNA Management For For MCDONALD'S CORPORATION MCD 24-May-2012 ELECTION OF DIRECTOR: DONALD THOMPSON Management For For MCDONALD'S CORPORATION MCD 24-May-2012 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For MCDONALD'S CORPORATION MCD 24-May-2012 3 APPROVAL OF THE 2 Management For For MCDONALD'S CORPORATION MCD 24-May-2012 4 APPROVAL OF DECLASSIFICATION OF THE BOARD OF DIRECTORS. Management For For MCDONALD'S CORPORATION MCD 24-May-2012 5 APPROVAL OF SHAREHOLDERS' RIGHT TO CALL SPECIAL MEETINGS. Management For For MCDONALD'S CORPORATION MCD 24-May-2012 6 ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For MCDONALD'S CORPORATION MCD 24-May-2012 7 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT. Shareholder Against For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: MICHAEL E. CAMPBELL Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: TIMOTHY H. POWERS Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: JANE L. WARNER Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: ALAN D. WILSON Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: DR. THOMAS W. COLE, JR. Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: JAMES G. KAISER Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: JAMES M. KILTS Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: SUSAN J. KROPF Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: DOUGLAS S. LUKE Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 ELECTION OF DIRECTOR: GRACIA C. MARTORE Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For MEADWESTVACO CORPORATION MWV 23-Apr-2012 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: PETER C. WENDELL Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: THOMAS R. CECH Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 2 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For MERCK & CO., INC. MRK 58933Y105 22-May-2012 4 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For MERCK & CO., INC. MRK 58933Y105 22-May-2012 5 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For MERCK & CO., INC. MRK 58933Y105 22-May-2012 6 SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For MICROSOFT CORPORATION MSFT 15-Nov-2011 1 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 2 ELECTION OF DIRECTOR: DINA DUBLON Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 3 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 4 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 5 ELECTION OF DIRECTOR: REED HASTINGS Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 6 ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 7 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 8 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 9 ELECTION OF DIRECTOR: HELMUT PANKE Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 10 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 11 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 3 Years Against MICROSOFT CORPORATION MSFT 15-Nov-2011 12 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For MICROSOFT CORPORATION MSFT 15-Nov-2011 13 SHAREHOLDER PROPOSAL 1. ESTABLISHMENT OF A BOARD COMMITTEE ON ENVIRONMENTAL SUSTAINABILITY. Shareholder Against For MOODY'S CORPORATION MCO 16-Apr-2012 ELECTION OF DIRECTOR: EWALD KIST Management For For MOODY'S CORPORATION MCO 16-Apr-2012 ELECTION OF DIRECTOR: HENRY A. MCKINNELL, JR., PH.D. Management For For MOODY'S CORPORATION MCO 16-Apr-2012 ELECTION OF DIRECTOR: JOHN K. WULFF Management For For MOODY'S CORPORATION MCO 16-Apr-2012 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR 2012. Management For For MOODY'S CORPORATION MCO 16-Apr-2012 3 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For MOODY'S CORPORATION MCO 16-Apr-2012 4 STOCKHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Shareholder For Against NATIONAL GRID PLC NGG 25-Jul-2011 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS Management For For NATIONAL GRID PLC NGG 25-Jul-2011 2 TO DECLARE A FINAL DIVIDEND Management For For NATIONAL GRID PLC NGG 25-Jul-2011 3 TO RE-ELECT SIR JOHN PARKER Management For For NATIONAL GRID PLC NGG 25-Jul-2011 4 TO RE-ELECT STEVE HOLLIDAY Management For For NATIONAL GRID PLC NGG 25-Jul-2011 5 TO ELECT ANDREW BONFIELD Management For For NATIONAL GRID PLC NGG 25-Jul-2011 6 TO RE-ELECT TOM KING Management For For NATIONAL GRID PLC NGG 25-Jul-2011 7 TO RE-ELECT NICK WINSER Management For For NATIONAL GRID PLC NGG 25-Jul-2011 8 TO RE-ELECT KEN HARVEY Management For For NATIONAL GRID PLC NGG 25-Jul-2011 9 TO RE-ELECT LINDA ADAMANY Management For For NATIONAL GRID PLC NGG 25-Jul-2011 10 TO RE-ELECT PHILIP AIKEN Management For For NATIONAL GRID PLC NGG 25-Jul-2011 11 TO RE-ELECT STEPHEN PETTIT Management For For NATIONAL GRID PLC NGG 25-Jul-2011 12 TO RE-ELECT MARIA RICHTER Management For For NATIONAL GRID PLC NGG 25-Jul-2011 13 TO RE-ELECT GEORGE ROSE Management For For NATIONAL GRID PLC NGG 25-Jul-2011 14 TO REAPPOINT THE AUDITORS PRICEWATERHOUSECOOPERS LLP Management For For NATIONAL GRID PLC NGG 25-Jul-2011 15 TO AUTHORISE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION Management For For NATIONAL GRID PLC NGG 25-Jul-2011 16 TO APPROVE THE DIRECTORS REMUNERATION REPORT Management For For NATIONAL GRID PLC NGG 25-Jul-2011 17 TO AUTHORISE THE DIRECTORS TO ALLOT ORDINARY SHARES Management For For NATIONAL GRID PLC NGG 25-Jul-2011 18 TO DISAPPLY PRE-EMPTION RIGHTS Management For For NATIONAL GRID PLC NGG 25-Jul-2011 19 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES Management For For NATIONAL GRID PLC NGG 25-Jul-2011 20 TO AUTHORISE THE DIRECTORS TO HOLD GENERAL MEETINGS ON 14 CLEAR DAYS' NOTICE Management For For NATIONAL GRID PLC NGG 25-Jul-2011 21 TO REAPPROVE THE SHARE INCENTIVE PLAN Management For For NATIONAL GRID PLC NGG 25-Jul-2011 22 TO REAPPROVE THE EMPLOYEE STOCK PURCHASE PLAN Management For For NATIONAL GRID PLC NGG 25-Jul-2011 23 TO APPROVE THE SHARESAVE PLAN Management For For NATIONAL GRID PLC NGG 25-Jul-2011 24 TO APPROVE THE LONG TERM PERFORMANCE PLAN Management For For NESTLE S.A. NSRGY 19-Apr-2012 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR 2011 Management For For NESTLE S.A. NSRGY 19-Apr-2012 ACCEPTANCE OF THE COMPENSATION REPORT 2011 (ADVISORY VOTE) Management For For NESTLE S.A. NSRGY 19-Apr-2012 2 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For NESTLE S.A. NSRGY 19-Apr-2012 3 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2011 Management For For NESTLE S.A. NSRGY 19-Apr-2012 RE-ELECTION TO THE BOARD OF DIRECTOR: MR. DANIEL BOREL Management For For NESTLE S.A. NSRGY 19-Apr-2012 ELECTION TO THE BOARD OF DIRECTOR: MR. HENRI DE CASTRIES Management For For NESTLE S.A. NSRGY 19-Apr-2012 RE-ELECTION OF THE STATUTORY AUDITOR: KPMG SA, GENEVA BRANCH Management For For NESTLE S.A. NSRGY 19-Apr-2012 5 CAPITAL REDUCTION (BY CANCELLATION OF SHARES) Management For For NESTLE S.A. NSRGY 19-Apr-2012 6 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE ANNUAL GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE IN FAVOR OF THE PROPOSAL OF THE BOARD OF DIRECTORS Management For For NESTLE S.A. NSRGY 19-Apr-2012 7 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: GERALD L. BALILES Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: J. PAUL REASON Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: DANIEL A. CARP Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: KAREN N. HORN Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: STEVEN F. LEER Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For NORFOLK SOUTHERN CORPORATION NSC 10-May-2012 3 APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: AULANA L. PETERS Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: GARY ROUGHEAD Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: THOMAS M. SCHOEWE Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: KEVIN W. SHARER Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: VICTOR H. FAZIO Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: DONALD E. FELSINGER Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: STEPHEN E. FRANK Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: BRUCE S. GORDON Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: MADELEINE A. KLEINER Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 2 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management Against Against NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 3 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 4 PROPOSAL TO APPROVE AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF TITAN II, INC. (NOW A WHOLLY-OWNED SUBSIDIARY OF HUNTINGTON INGALLS, INC.), TO ELIMINATE THE PROVISION REQUIRING NORTHROP GRUMMAN CORPORATION SHAREHOLDERS TO APPROVE CERTAIN ACTIONS BY OR INVOLVING TITAN II, INC. Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 5 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE NORTHROP GRUMMAN CORPORATION CERTIFICATE OF INCORPORATION TO PROVIDE ADDITIONAL RIGHTS FOR SHAREHOLDER ACTION BY WRITTEN CONSENT SUBJECT TO VARIOUS PROVISIONS. Management For For NORTHROP GRUMMAN CORPORATION NOC 16-May-2012 6 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRPERSON. Shareholder Against For NUCOR CORPORATION NUE 10-May-2012 ELECTION OF DIRECTOR: CLAYTON C. DALEY, JR. Management For For NUCOR CORPORATION NUE 10-May-2012 ELECTION OF DIRECTOR: JOHN J. FERRIOLA Management For For NUCOR CORPORATION NUE 10-May-2012 ELECTION OF DIRECTOR: HARVEY B. GANTT Management For For NUCOR CORPORATION NUE 10-May-2012 ELECTION OF DIRECTOR: BERNARD L. KASRIEL Management For For NUCOR CORPORATION NUE 10-May-2012 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012 Management For For NUCOR CORPORATION NUE 10-May-2012 3 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder Against For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: JEFFREY S. BERG Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: MARK V. HURD Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: DONALD L. LUCAS Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: NAOMI O. SELIGMAN Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: H. RAYMOND BINGHAM Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: MICHAEL J. BOSKIN Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: SAFRA A. CATZ Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: BRUCE R. CHIZEN Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: GEORGE H. CONRADES Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: LAWRENCE J. ELLISON Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: HECTOR GARCIA-MOLINA Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 ELECTION OF DIRECTOR: JEFFREY O. HENLEY Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Abstain Against ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 3 Years N/A ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For ORACLE CORPORATION ORCL 68389X105 12-Oct-2011 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: ROBERT G. BOHN Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: JAMES L. WAINSCOTT Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: DONALD E. WASHKEWICZ Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: LINDA S. HARTY Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: WILLIAM E. KASSLING Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: ROBERT J. KOHLHEPP Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: KLAUS-PETER MULLER Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: CANDY M. OBOURN Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: JOSEPH M. SCAMINACE Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: WOLFGANG R. SCHMITT Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 ELECTION OF DIRECTOR: AKE SVENSSON Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 3 APPROVAL OF, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Abstain Against PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 4 DETERMINATION OF, ON A NON-BINDING, ADVISORY BASIS, WHETHER AN ADVISORY SHAREHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS WILL OCCUR EVERY. Management 3 Years Against PARKER-HANNIFIN CORPORATION PH 26-Oct-2011 5 SHAREHOLDER PROPOSAL TO AMEND THE CODE OF REGULATIONS TO SEPARATE THE ROLES OF CHAIRMAN OF THE BOARD AND CHIEF EXECUTIVE OFFICER. Shareholder Against For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: B. THOMAS GOLISANO Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: JOSEPH G. DOODY Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: DAVID J.S. FLASCHEN Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: PHILLIP HORSLEY Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: GRANT M. INMAN Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: PAMELA A. JOSEPH Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: MARTIN MUCCI Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For PAYCHEX, INC. PAYX 11-Oct-2011 ELECTION OF DIRECTOR: JOSEPH M. VELLI Management For For PAYCHEX, INC. PAYX 11-Oct-2011 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For PAYCHEX, INC. PAYX 11-Oct-2011 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 3 Years Against PAYCHEX, INC. PAYX 11-Oct-2011 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: S.L. BROWN Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: L.G. TROTTER Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: D. VASELLA Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: A. WEISSER Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: I.M. COOK Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: D. DUBLON Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: V.J. DZAU Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: R.L. HUNT Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: A. IBARGUEN Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: I.K. NOOYI Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For PEPSICO, INC. PEP 02-May-2012 ELECTION OF DIRECTOR: J.J. SCHIRO Management For For PEPSICO, INC. PEP 02-May-2012 2 RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management For For PEPSICO, INC. PEP 02-May-2012 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For PEPSICO, INC. PEP 02-May-2012 4 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. Management Abstain Against PEPSICO, INC. PEP 02-May-2012 5 SHAREHOLDER PROPOSAL - LOBBYING PRACTICES REPORT. Shareholder Against For PEPSICO, INC. PEP 02-May-2012 6 SHAREHOLDER PROPOSAL - FORMATION OF RISK OVERSIGHT COMMITTEE. Shareholder Against For PEPSICO, INC. PEP 02-May-2012 7 SHAREHOLDER PROPOSAL - CHAIRMAN OF THE BOARD SHALL BE AN INDEPENDENT DIRECTOR. Shareholder Against For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: IAN C. READ Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: M. ANTHONY BURNS Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: W. DON CORNWELL Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: JAMES M. KILTS Management For For PFIZER INC. PFE 26-Apr-2012 ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For PFIZER INC. PFE 26-Apr-2012 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For PFIZER INC. PFE 26-Apr-2012 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For PFIZER INC. PFE 26-Apr-2012 4 SHAREHOLDER PROPOSAL REGARDING PUBLICATION OF POLITICAL CONTRIBUTIONS. Shareholder Against For PFIZER INC. PFE 26-Apr-2012 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT. Shareholder Against For PFIZER INC. PFE 26-Apr-2012 6 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For PFIZER INC. PFE 26-Apr-2012 7 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON DIRECTOR PAY. Shareholder Against For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: DAVID R. ANDREWS Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: ROSENDO G. PARRA Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: BARBARA L. RAMBO Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: BARRY LAWSON WILLIAMS Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: LEWIS CHEW Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: C. LEE COX Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: ANTHONY F. EARLEY, JR. Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: FRED J. FOWLER Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: MARYELLEN C. HERRINGER Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: ROGER H. KIMMEL Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: RICHARD A. MESERVE Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 ELECTION OF DIRECTOR: FORREST E. MILLER Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 2 RATIFICATION OF APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For PG&E CORPORATION PCG 69331C108 14-May-2012 4 NEUTRAL PG&E PERSONNEL POLICIES Shareholder Against For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 ELECTION OF DIRECTOR: THOMAS D. ARTHUR Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 ELECTION OF DIRECTOR: ANDREW F. CATES Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 ELECTION OF DIRECTOR: SCOTT J. REIMAN Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 ELECTION OF DIRECTOR: SCOTT D. SHEFFIELD Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 2 APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 3 APPROVAL OF THE AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 4 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 5 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management Abstain Against PIONEER NATURAL RESOURCES COMPANY PXD 17-May-2012 6 STOCKHOLDER PROPOSAL RELATING TO INDEPENDENT CHAIRMAN Shareholder Against For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: C.M. BURLEY Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: K.G. MARTELL Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: J.J. MCCAIG Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: M. MOGFORD Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: E. VIYELLA DE PALIZA Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: D.G. CHYNOWETH Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: D. CLAUW Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: W.J. DOYLE Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: J.W. ESTEY Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: G.W. GRANDEY Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: C.S. HOFFMAN Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: D.J. HOWE Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 ELECTION OF DIRECTOR: A.D. LABERGE Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 2 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 3 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For POTASH CORPORATION OF SASKATCHEWAN INC. POT 73755L107 17-May-2012 4 THE ADVISORY RESOLUTION (ATTACHED AS APPENDIX D TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: FREDERICK M. BERNTHAL Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: NATICA VON ALTHANN Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: KEITH W. WILLIAMSON Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: JOHN W. CONWAY Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: STEVEN G. ELLIOTT Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: LOUISE K. GOESER Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: STUART E. GRAHAM Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: STUART HEYDT Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: RAJA RAJAMANNAR Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: CRAIG A. ROGERSON Management For For PPL CORPORATION PPL 69351T106 16-May-2012 ELECTION OF DIRECTOR: WILLIAM H. SPENCE Management For For PPL CORPORATION PPL 69351T106 16-May-2012 2 APPROVAL OF THE PPL CORPORATION 2 Management For For PPL CORPORATION PPL 69351T106 16-May-2012 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PPL CORPORATION PPL 69351T106 16-May-2012 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For PPL CORPORATION PPL 69351T106 16-May-2012 5 SHAREOWNER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL Shareholder Against For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: STEPHEN F. ANGEL Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: ROBERT L. WOOD Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: OSCAR BERNARDES Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: BRET K. CLAYTON Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: NANCE K. DICCIANI Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: EDWARD G. GALANTE Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: CLAIRE W. GARGALLI Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: IRA D. HALL Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: RAYMOND W. LEBOEUF Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 ELECTION OF DIRECTOR: LARRY D. MCVAY Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 2 TO APPROVE AMENDMENTS TO PRAXAIR'S RESTATED CERTIFICATE OF INCORPORATION TO PERMIT SHAREHOLDERS TO CALL SPECIAL MEETINGS OF SHAREHOLDERS. Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION OF PRAXAIR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2 Management For For PRAXAIR, INC. PX 74005P104 24-Apr-2012 4 A SHAREHOLDER PROPOSAL REGARDING ELECTIONEERING POLICIES AND CONTRIBUTIONS. Shareholder Against For PRAXAIR, INC. PX 74005P104 24-Apr-2012 5 TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management For For PRECISION CASTPARTS CORP. PCP 16-Aug-2011 ELECTION OF DIRECTOR: DON R. GRABER Management For For PRECISION CASTPARTS CORP. PCP 16-Aug-2011 ELECTION OF DIRECTOR: LESTER L. LYLES Management For For PRECISION CASTPARTS CORP. PCP 16-Aug-2011 ELECTION OF DIRECTOR: TIMOTHY A. WICKS Management For For PRECISION CASTPARTS CORP. PCP 16-Aug-2011 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For PRECISION CASTPARTS CORP. PCP 16-Aug-2011 3 ADVISORY VOTE REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS Management Abstain Against PRECISION CASTPARTS CORP. PCP 16-Aug-2011 4 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES REGARDING COMPENSATION OF NAMED EXECUTIVE OFFICERS Management 3 Years Against QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 ELECTION OF DIRECTOR: JENNE K. BRITELL, PH.D. Management For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 ELECTION OF DIRECTOR: JOHN B. ZIEGLER Management For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 2 APPROVAL OF AMENDMENTS TO THE AMENDED AND RESTATED EMPLOYEE LONG-TERM INCENTIVE PLAN Management For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 3 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 4 AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Abstain Against QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 11-May-2012 5 A SHAREHOLDER PROPOSAL REGARDING THE CLASSIFIED BOARD OF DIRECTORS Shareholder For N/A ROCKWELL AUTOMATION, INC. ROK 07-Feb-2012 ELECTION OF DIRECTOR: BETTY C. ALEWINE Management For For ROCKWELL AUTOMATION, INC. ROK 07-Feb-2012 ELECTION OF DIRECTOR: VERNE G. ISTOCK Management For For ROCKWELL AUTOMATION, INC. ROK 07-Feb-2012 ELECTION OF DIRECTOR: DAVID B. SPEER Management For For ROCKWELL AUTOMATION, INC. ROK 07-Feb-2012 2 TO APPROVE THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For ROCKWELL AUTOMATION, INC. ROK 07-Feb-2012 3 TO APPROVE THE CORPORATION'S 2012 LONG-TERM INCENTIVES PLAN. Management For For ROCKWELL AUTOMATION, INC. ROK 07-Feb-2012 4 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For ROCKWELL COLLINS, INC. COL 03-Feb-2012 ELECTION OF DIRECTOR: A.J. CARBONE Management For For ROCKWELL COLLINS, INC. COL 03-Feb-2012 ELECTION OF DIRECTOR: C.M. JONES Management For For ROCKWELL COLLINS, INC. COL 03-Feb-2012 ELECTION OF DIRECTOR: C.L. SHAVERS Management For For ROCKWELL COLLINS, INC. COL 03-Feb-2012 2 TO CONSIDER AND VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF EXECUTIVE OFFICERS AND RELATED DISCLOSURES. Management For For ROCKWELL COLLINS, INC. COL 03-Feb-2012 3 THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR AUDITORS FOR FISCAL YEAR 2012. Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 1 ADOPTION OF ANNUAL REPORT & ACCOUNTS Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 1 ADOPTION OF ANNUAL REPORT & ACCOUNTS Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 2 APPROVAL OF REMUNERATION REPORT Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 2 APPROVAL OF REMUNERATION REPORT Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 3 APPOINTMENT OF SIR NIGEL SHEINWALD AS A DIRECTOR OF THE COMPANY Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 3 APPOINTMENT OF SIR NIGEL SHEINWALD AS A DIRECTOR OF THE COMPANY Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: JOSEF ACKERMANN Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: JOSEF ACKERMANN Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: PETER VOSER Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: PETER VOSER Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: CHRISTINE MORIN-POSTEL Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: CHRISTINE MORIN-POSTEL Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 RE-APPOINTMENT OF DIRECTOR: JEROEN VAN DER VEER Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 RE-APPOINTMENT OF DIRECTOR: JEROEN VAN DER VEER Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 5 RE-APPOINTMENT OF AUDITORS Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 5 RE-APPOINTMENT OF AUDITORS Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 6 REMUNERATION OF AUDITORS Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 6 REMUNERATION OF AUDITORS Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 7 AUTHORITY TO ALLOT SHARES Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 7 AUTHORITY TO ALLOT SHARES Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 8 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 8 DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 9 AUTHORITY TO PURCHASE OWN SHARES Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 9 AUTHORITY TO PURCHASE OWN SHARES Management For For ROYAL DUTCH SHELL PLC RDSB 22-May-2012 10 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For ROYAL DUTCH SHELL PLC RDSA 22-May-2012 10 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: TONY ISAAC Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: ELIZABETH A. MOLER Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 2 TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 3 TO APPROVE THE COMPANY'S 2 Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 4 TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 11-Apr-2012 5 TO APPROVE AMENDMENTS TO THE COMPANY'S 2-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND MAKE CERTAIN TECHNICAL CHANGES. Management For For SIEMENS AG SI 24-Jan-2012 2 APPROPRIATION OF NET INCOME Management For For SIEMENS AG SI 24-Jan-2012 3 RATIFICATION OF THE ACTS OF THE MANAGING BOARD Management For For SIEMENS AG SI 24-Jan-2012 4 RATIFICATION OF THE ACTS OF THE SUPERVISORY BOARD Management For For SIEMENS AG SI 24-Jan-2012 5 APPOINTMENT OF INDEPENDENT AUDITORS Management For For SIEMENS AG SI 24-Jan-2012 6 AMENDMENT TO THE ARTICLES OF ASSOCIATION OF SIEMENS AG Shareholder Against For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: AVI M. NASH Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012 Management For For SIGMA-ALDRICH CORPORATION SIAL 01-May-2012 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: MARK D. MILLETT Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: GABRIEL L. SHAHEEN Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: RICHARD P. TEETS, JR. Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: JOHN C. BATES Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: KEITH E. BUSSE Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: FRANK D. BYRNE, M.D. Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: PAUL B. EDGERLEY Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: RICHARD J. FREELAND Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: DR. JURGEN KOLB Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 ELECTION OF DIRECTOR: JAMES C. MARCUCCILLI Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 2 TO APPROVE THE AMENDED AND RESTATED STEEL DYNAMICS, INC.'S 2, INCLUDING AN INCREASE IN THE NUMBER OF AUTHORIZED SHARES. Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 3 TO APPROVE THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS STEEL DYNAMICS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. Management For For STEEL DYNAMICS, INC. STLD 17-May-2012 4 TO APPROVE, BY AN ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against STEEL DYNAMICS, INC. STLD 17-May-2012 5 TO GIVE PROXIES DISCRETION TO VOTE ON ANY MATTERS THAT MAY PROPERLY COME BEFORE THE MEETING. Management Against Against TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: D.A. CARP Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: C.S. COX Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: P.H. PATSLEY Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: W.R. SANDERS Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: R.J. SIMMONS Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 ELECTION OF DIRECTOR: C.T. WHITMAN Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 2 BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For TEXAS INSTRUMENTS INCORPORATED TXN 19-Apr-2012 3 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: MARY ALICE TAYLOR Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: THOMAS J. WILSON Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: ROBERT D. BEYER Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: W. JAMES FARRELL Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: JACK M. GREENBERG Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: RONALD T. LEMAY Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: ANDREA REDMOND Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: H. JOHN RILEY, JR. Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: JOHN W. ROWE Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 2 ADVISORY VOTE TO APPROVE THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 3 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING THE RIGHT TO ACT BY WRITTEN CONSENT. Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 4 APPROVE THE PROPOSED AMENDMENT TO THE CERTIFICATE OF INCORPORATION GRANTING STOCKHOLDERS OWNING NOT LESS THAN 10% OF THE CORPORATION'S SHARES THE RIGHT TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 5 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2012. Management For For THE ALLSTATE CORPORATION ALL 22-May-2012 6 STOCKHOLDER PROPOSAL ON REPORTING POLITICAL CONTRIBUTIONS. Shareholder Against For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: LINDA Z. COOK Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For THE BOEING COMPANY BA 30-Apr-2012 ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For THE BOEING COMPANY BA 30-Apr-2012 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE BOEING COMPANY BA 30-Apr-2012 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For THE BOEING COMPANY BA 30-Apr-2012 4 REPORT ON POLITICAL AND TRADE ASSOCIATION CONTRIBUTIONS. Shareholder Against For THE BOEING COMPANY BA 30-Apr-2012 5 ACTION BY WRITTEN CONSENT. Shareholder Against For THE BOEING COMPANY BA 30-Apr-2012 6 RETENTION OF SIGNIFICANT STOCK BY FORMER EXECUTIVES. Shareholder Against For THE BOEING COMPANY BA 30-Apr-2012 7 EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 ELECTION OF DIRECTOR: NANCY H. BECHTLE Management For For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 ELECTION OF DIRECTOR: WALTER W. BETTINGER II Management For For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 ELECTION OF DIRECTOR: C. PRESTON BUTCHER Management For For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 2 RATIFICATION OF INDEPENDENT AUDITORS Management For For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 3 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION Management For For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 4 APPROVAL OF AMENDMENT TO THE CERTIFICATE OF INCORPORATION AND BYLAWS TO DECLASSIFY THE BOARD Management For For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 5 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Shareholder Against For THE CHARLES SCHWAB CORPORATION SCHW 17-May-2012 6 STOCKHOLDER PROPOSAL TO AMEND BYLAWS REGARDING PROXY ACCESS Shareholder Against For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: SHEILA P. BURKE Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: JESS SODERBERG Management For For THE CHUBB CORPORATION CB 24-Apr-2012 ELECTION OF DIRECTOR: DANIEL E. SOMERS Management For For THE CHUBB CORPORATION CB 24-Apr-2012 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Management For For THE CHUBB CORPORATION CB 24-Apr-2012 3 ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management For For THE CHUBB CORPORATION CB 24-Apr-2012 4 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND RELATED EXPENDITURES. Shareholder Against For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: SAM NUNN Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: BARRY DILLER Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: MUHTAR KENT Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For For THE COCA-COLA COMPANY KO 25-Apr-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: ARNOLD A. ALLEMANG Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: RUTH G. SHAW Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: JACQUELINE K. BARTON Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: JAMES A. BELL Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: JEFF M. FETTIG Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: JOHN B. HESS Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: PAUL POLMAN Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: DENNIS H. REILLEY Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 ELECTION OF DIRECTOR: JAMES M. RINGLER Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 4 APPROVAL OF THE 2 Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 5 APPROVAL OF THE 2 Management For For THE DOW CHEMICAL COMPANY DOW 10-May-2012 6 STOCKHOLDER PROPOSAL ON SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For THE DOW CHEMICAL COMPANY DOW 10-May-2012 7 STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN. Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: DEBORA L. SPAR Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: GARY D. COHN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: CLAES DAHLBACK Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: STEPHEN FRIEDMAN Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: WILLIAM W. GEORGE Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: LAKSHMI N. MITTAL Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 3 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 4 SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 5 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Shareholder Against For THE GOLDMAN SACHS GROUP, INC. GS 38141G104 24-May-2012 6 SHAREHOLDER PROPOSAL REGARDING REPORT ON LOBBYING EXPENDITURES Shareholder Against For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: ARI BOUSBIB Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: J. FRANK BROWN Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: ARMANDO CODINA Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: BONNIE G. HILL Management For For THE HOME DEPOT, INC. HD 17-May-2012 ELECTION OF DIRECTOR: KAREN L. KATEN Management For For THE HOME DEPOT, INC. HD 17-May-2012 2 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For THE HOME DEPOT, INC. HD 17-May-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For THE HOME DEPOT, INC. HD 17-May-2012 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES Management For For THE HOME DEPOT, INC. HD 17-May-2012 5 SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For THE HOME DEPOT, INC. HD 17-May-2012 6 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For THE HOME DEPOT, INC. HD 17-May-2012 7 SHAREHOLDER PROPOSAL REGARDING REMOVAL OF PROCEDURAL SAFEGUARDS FROM SHAREHOLDER WRITTEN CONSENT RIGHT Shareholder Against For THE HOME DEPOT, INC. HD 17-May-2012 8 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For THE HOME DEPOT, INC. HD 17-May-2012 9 SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS Shareholder Against For THE HOME DEPOT, INC. HD 17-May-2012 10 SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: PEDRO ASPE Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: KURT L. SCHMOKE Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: SIDNEY TAUREL Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: RICHARD E. THORNBURGH Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: SIR WINFRIED BISCHOFF Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: ROBERT P. MCGRAW Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: HILDA OCHOA-BRILLEMBOURG Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: SIR MICHAEL RAKE Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 ELECTION OF DIRECTOR: EDWARD B. RUST, JR. Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 2 VOTE TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 3 VOTE TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For THE MCGRAW-HILL COMPANIES, INC. MHP 25-Apr-2012 4 SHAREHOLDER PROPOSAL REQUESTING SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: THOMAS J. USHER Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: KAY COLES JAMES Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: BRUCE C. LINDSAY Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: JANE G. PEPPER Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 ELECTION OF DIRECTOR: JAMES E. ROHR Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 2 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For THE PNC FINANCIAL SERVICES GROUP, INC. PNC 24-Apr-2012 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: SCOTT D. COOK Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: SUSAN DESMOND-HELLMANN Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ( OF PROXY STATEMENT) Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 3 ADVISORY VOTE TO APPROVE THE COMPANY'S SAY ON PAY VOTE (PAGES 65-66 OF PROXY STATEMENT) Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 4 ADVISORY VOTE TO RECOMMEND THE FREQUENCY OF THE SAY ON PAY VOTE (PAGES 66-67 OF PROXY STATEMENT) Management 3 Years Against THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 5 AMEND THE COMPANY'S AMENDED ARTICLES OF INCORPORATION ( OF PROXY STATEMENT) Management For For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 6 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING ( OF PROXY STATEMENT) Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 7 SHAREHOLDER PROPOSAL #2 - ANIMAL TESTING (PAGES 69-70 OF PROXY STATEMENT) Shareholder Against For THE PROCTER & GAMBLE COMPANY PG 11-Oct-2011 8 SHAREHOLDER PROPOSAL #3 - ELECTIONEERING CONTRIBUTIONS (PAGES 70-72 OF PROXY STATEMENT) Shareholder Against For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: J.P. BARANCO Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: W.G. SMITH, JR. Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: S.R. SPECKER Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: L.D. THOMPSON Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: E.J. WOOD III Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: J.A. BOSCIA Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: H.A. CLARK III Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: T.A. FANNING Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: H.W. HABERMEYER, JR. Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: V.M. HAGEN Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: W.A. HOOD, JR. Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: D.M. JAMES Management For For THE SOUTHERN COMPANY SO 23-May-2012 ELECTION OF DIRECTOR: D.E. KLEIN Management For For THE SOUTHERN COMPANY SO 23-May-2012 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For THE SOUTHERN COMPANY SO 23-May-2012 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICERS' COMPENSATION Management For For THE SOUTHERN COMPANY SO 23-May-2012 4 STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT Shareholder Against For THE SOUTHERN COMPANY SO 23-May-2012 5 STOCKHOLDER PROPOSAL ON LOBBYING CONTRIBUTIONS AND EXPENDITURES REPORT Shareholder Against For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: WILLIAM E. BENNETT Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: KAREN E. MAIDMENT Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: IRENE R. MILLER Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: NADIR H. MOHAMED Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: WILBUR J. PREZZANO Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: HELEN K. SINCLAIR Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: JOHN M. THOMPSON Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: HUGH J. BOLTON Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: JOHN L. BRAGG Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: AMY W. BRINKLEY Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: W. EDMUND CLARK Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: COLLEEN A. GOGGINS Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: HENRY H. KETCHAM Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: BRIAN M. LEVITT Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 ELECTION OF DIRECTOR: HAROLD H. MACKAY Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 2 APPOINTMENT OF AUDITOR NAMED IN THE MANAGEMENT PROXY CIRCULAR Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 3 APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE REPORT OF THE HUMAN RESOURCES COMMITTEE AND APPROACH TO COMPENSATION SECTIONS OF THE MANAGEMENT PROXY CIRCULAR "ADVISORY VOTE" Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 4 FIRST AMENDMENT TO THE 2 Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 5 SECOND AMENDMENT TO THE 2 Management For For THE TORONTO-DOMINION BANK TD 29-Mar-2012 6 SHAREHOLDER PROPOSAL A - PERFORMANCE BASED COMPENSATION Shareholder Against For THE TORONTO-DOMINION BANK TD 29-Mar-2012 7 SHAREHOLDER PROPOSAL B - INDEPENDENCE OF DIRECTORS Shareholder Against For THE TORONTO-DOMINION BANK TD 29-Mar-2012 8 SHAREHOLDER PROPOSAL C - DIRECTOR SHARE OWNERSHIP Shareholder Against For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: ORIN C. SMITH Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: ROBERT A. IGER Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management Against Against THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 ELECTION OF DIRECTOR: SHERYL K. SANDBERG Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 3 TO APPROVE AN AMENDMENT TO THE 2 Management For For THE WALT DISNEY COMPANY DIS 13-Mar-2012 4 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management Against Against U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: DAVID B. O'MALEY Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: O'DELL M. OWENS, M.D., M.P.H. Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: CRAIG D. SCHNUCK Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: PATRICK T. STOKES Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: DOREEN WOO HO Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: Y. MARC BELTON Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: VICTORIA BUYNISKI GLUCKMAN Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY Management For For U.S. BANCORP USB 17-Apr-2012 ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For U.S. BANCORP USB 17-Apr-2012 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITOR FOR THE 2 Management For For U.S. BANCORP USB 17-Apr-2012 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For UNILEVER N.V. UN 09-May-2012 2 TO ADOPT THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2 Management For For UNILEVER N.V. UN 09-May-2012 3 TO DISCHARGE THE EXECUTIVE DIRECTORS IN OFFICE IN THE 2 Management For For UNILEVER N.V. UN 09-May-2012 4 TO DISCHARGE THE NON-EXECUTIVE DIRECTORS IN OFFICE IN THE 2 Management For For UNILEVER N.V. UN 09-May-2012 5 TO RE-APPOINT MR P G J M POLMAN AS AN EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 6 TO RE-APPOINT MR R J-M S HUET AS AN EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 7 TO RE-APPOINT PROFESSOR L O FRESCO AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 8 TO RE-APPOINT MS A M FUDGE AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 9 TO RE-APPOINT MR C E GOLDEN AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 10 TO RE-APPOINT DR B E GROTE AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 11 TO RE-APPOINT MR S B MITTAL AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 12 TO RE-APPOINT MS H NYASULU AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 13 TO RE-APPOINT THE RT HON SIR MALCOLM RIFKIND MP AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 14 TO RE-APPOINT MR K J STORM AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 15 TO RE-APPOINT MR M TRESCHOW AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 16 TO RE-APPOINT MR P S WALSH AS A NON-EXECUTIVE DIRECTOR. Management For For UNILEVER N.V. UN 09-May-2012 17 TO AMEND THE COMPANY'S ARTICLES OF ASSOCIATION. Management For For UNILEVER N.V. UN 09-May-2012 18 TO AUTHORISE THE BOARD OF DIRECTORS TO PURCHASE ORDINARY SHARES AND DEPOSITARY RECEIPTS THEREOF IN THE SHARE CAPITAL OF THE COMPANY. Management For For UNILEVER N.V. UN 09-May-2012 19 TO REDUCE THE CAPITAL WITH RESPECT TO ORDINARY SHARES AND DEPOSITARY RECEIPTS THEREOF HELD BY THE COMPANY IN ITS OWN SHARE CAPITAL. Management For For UNILEVER N.V. UN 09-May-2012 20 TO DESIGNATE THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORISED TO ISSUE SHARES IN THE COMPANY. Management For For UNILEVER N.V. UN 09-May-2012 21 TO APPOINT PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS AUDITORS FOR THE 2 Management For For UNILEVER N.V. UN 16-Sep-2011 1 AUTHORISATION OF THE BOARD OF DIRECTORS TO PURCHASE 6% CUMULATIVE PREFERENCE SHARES AND 7% CUMULATIVE PREFERENCE SHARES (AND DEPOSITARY RECEIPTS THEREOF) IN THE SHARE CAPITAL OF UNILEVER N.V. Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: S.R. ROGEL Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: J.R. YOUNG Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: T.J. DONOHUE Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: A.W. DUNHAM Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: J.R. HOPE Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: C.C. KRULAK Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 3 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For UNION PACIFIC CORPORATION UNP 10-May-2012 4 SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder For Against UNION PACIFIC CORPORATION UNP 10-May-2012 5 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK OWNERSHIP IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: LOUIS R. CHENEVERT Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: H. PATRICK SWYGERT Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: ANDRE VILLENEUVE Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: CHRISTINE TODD WHITMAN Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: JOHN V. FARACI Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: JEAN-PIERRE GARNIER Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: HAROLD MCGRAW III Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 ELECTION OF DIRECTOR: RICHARD B. MYERS Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 2 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For UNITED TECHNOLOGIES CORPORATION UTX 11-Apr-2012 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Abstain Against UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: RICHARD T. BURKE Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: RODGER A. LAWSON Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: GLENN M. RENWICK Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 04-Jun-2012 4 CONSIDERATION OF THE SHAREHOLDER PROPOSAL ON LOBBYING PAYMENT DISCLOSURE SET FORTH IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE 2 Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: RICHARD L. CARRION Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: HUGH B. PRICE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: RODNEY E. SLATER Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: MELANIE L. HEALEY Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: M. FRANCES KEETH Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: LOWELL C. MCADAM Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: SANDRA O. MOOSE Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 4 DISCLOSURE OF PRIOR GOVERNMENT SERVICE Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 5 DISCLOSURE OF LOBBYING ACTIVITIES Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 6 VESTING OF PERFORMANCE STOCK UNITS Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 7 SHAREHOLDER RIGHT TO CALL A SPECIAL MEETING Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 8 SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against For VERIZON COMMUNICATIONS INC. VZ 92343V104 03-May-2012 9 NETWORK NEUTRALITY FOR WIRELESS BROADBAND Shareholder Against For VF CORPORATION VFC 24-Apr-2012 ELECTION OF DIRECTOR: ROBERT J. HURST Management For For VF CORPORATION VFC 24-Apr-2012 ELECTION OF DIRECTOR: LAURA W. LANG Management For For VF CORPORATION VFC 24-Apr-2012 ELECTION OF DIRECTOR: W. ALAN MCCOLLOUGH Management For For VF CORPORATION VFC 24-Apr-2012 ELECTION OF DIRECTOR: RAYMOND G. VIAULT Management For For VF CORPORATION VFC 24-Apr-2012 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For VF CORPORATION VFC 24-Apr-2012 3 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS VF'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For VF CORPORATION VFC 24-Apr-2012 4 SHAREHOLDER PROPOSAL TO REPEAL CLASSIFIED BOARD. Shareholder For Against W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: BRIAN P. ANDERSON Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: JAMES T. RYAN Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: E. SCOTT SANTI Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: JAMES D. SLAVIK Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: WILBUR H. GANTZ Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: V. ANN HAILEY Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: STUART L. LEVENICK Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: JOHN W. MCCARTER, JR. Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: NEIL S. NOVICH Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: MICHAEL J. ROBERTS Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 ELECTION OF DIRECTOR: GARY L. ROGERS Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For W.W. GRAINGER, INC. GWW 25-Apr-2012 3 SAY ON PAY: ADVISORY PROPOSAL TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: PATRICK W. GROSS Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: JOHN C. POPE Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: W. ROBERT REUM Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: DAVID P. STEINER Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 3 TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 4 TO AMEND OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE. Management For For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 5 STOCKHOLDER PROPOSAL RELATING TO A STOCK RETENTION POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF EMPLOYMENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WASTE MANAGEMENT, INC. WM 94106L109 10-May-2012 6 STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS AND OTHER GOVERNING DOCUMENTS TO GIVE STOCKHOLDERS OF THE LOWEST PERCENTAGE OF OUR OUTSTANDING COMMON STOCK PERMITTED BY STATE LAW THE POWER TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: JOHN S. CHEN Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: DONALD M. JAMES Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 2 PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 3 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For WELLS FARGO & COMPANY WFC 24-Apr-2012 4 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-2012 5 STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-2012 6 STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Shareholder Against For WELLS FARGO & COMPANY WFC 24-Apr-2012 7 STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Against For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: GAIL KOZIARA BOUDREAUX Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: KIM WILLIAMS Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: TIMOTHY V. WOLF Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: FREDRIC W. CORRIGAN Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: RICHARD K. DAVIS Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: BENJAMIN G.S. FOWKE III Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: ALBERT F. MORENO Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: CHRISTOPHER J. POLICINSKI Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: A. PATRICIA SAMPSON Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: JAMES J. SHEPPARD Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 ELECTION OF DIRECTOR: DAVID A. WESTERLUND Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 2 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS XCEL ENERGY INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 3 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO OUR RESTATED ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 4 COMPANY PROPOSAL TO APPROVE OTHER AMENDMENTS TO, AND THE RESTATEMENT OF, OUR RESTATED ARTICLES OF INCORPORATION Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 5 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION Management For For XCEL ENERGY INC. XEL 98389B100 16-May-2012 6 SHAREHOLDER PROPOSAL ON THE SEPARATION OF THE ROLE OF THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER Shareholder Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Washington Mutual Investors Fund (Registrant) By/s/ Jeffrey L. Steele President,Trustee and Principal Executive Officer Date: August 28, 2012
